[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 430 
August 10, 1937. *Page 448 
The opinion of the Court was delivered by
This action by Ocean-Forest Company, a corporation, as plaintiff, against the defendants, John T. Woodside, First National Bank of Columbia, S.C. and Mortgage Loan 
Securities Company, a corporation, was commenced in the Court of Common Pleas for Greenville County, and the case comes before this Court on appeal by the defendants from the decree and order issued by his Honor, Judge G. Duncan Bellinger.
The agreed statement of counsel is as follows:
"This action was commenced on the 11th day of August, 1936, by the service of summons and complaint, together with order of Hon. G. Dewey Oxner, Judge of the Thirteenth Judicial Circuit, requiring the defendants, John T. Woodside and the Mortgage Loan  Securities Company, to show cause why they should not be permanently restrained and enjoined from disposing of certain funds described in the complaint and why said funds should not be declared to be the property of plaintiff. The defendants filed a return and, after hearing the matter, the Court enjoined said defendants from disposing of the checks and funds described in the complaint pendente lite. Thereafter, the defendants, John T. Woodside and the Mortgage Loan 
Securities Company, and the First National Bank of Columbia, S.C. filed their answers to the complaint. The defendants, John T. Woodside and the Mortgage Loan  Securities Company, served notice of motion to submit all issues of fact raised by the pleadings to a jury for determination and also served notice of motion to make the State Highway Department of South Carolina a party-defendant. The plaintiff then served notice of motion to dismiss the answer of the defendants, John T. Woodside and the Mortgage Loan  Securities Company, upon the grounds set forth in the notice. The plaintiff also gave notice of certain affidavits to be used upon defendants' motion to submit the *Page 449 
issues of fact to a jury for determination. All of the motions pending were heard by Judge G. Duncan Bellinger, presiding Judge of the Thirteenth Judicial Circuit, at the September, 1936, term of the Court of Common Pleas, marked heard, and he thereafter, on October 17, 1936, filed his decree, hereinbefore set forth, giving judgment in favor of the plaintiff. Within due time, the defendants, John T. Woodside and the Mortgage Loan  Securities Company, gave notice of intention to appeal to the Supreme Court of South Carolina from the judgment and decree of his Honor, Judge G. Duncan Bellinger, upon exceptions hereinafter set forth. The defendant, First National Bank of Columbia, S.C. has no material interest in this appeal since, under its answer, it only asked that it be permitted to pay the funds involved over to the party entitled thereto."
Upon due consideration of the record in the case we are satisfied that his Honor, Judge G. Duncan Bellinger, reached the proper conclusion in the case. The exceptions are therefore overruled, and the judgment and decree of the lower Court affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.